DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 5/25/2021.  Claims 1-20 are presented for examination.  Independent claims 1, 9, 15 were amended and dependent claims 3, 4, 6, 16, 18, 19 were amended.

Response to Arguments


Applicant’s arguments, see pages 6-8 of the Applicant’s remarks, filed 5/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (U.S. Patent Application 20160027203).

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babich et al. (U.S. Patent Application 20200050451) in view of Lee et al. (U.S. Patent Application 20160027203).

In regards to claim 1, Babich teaches a graphics system [Fig. 1; e.g. real time ray interactive tracing graphics system
an effect engine [Fig. 1; e.g. traversal coprocessor, 0072-0073];
a graphics pipeline [Fig. 1; e.g. graphics primitive engine, 0070-0071]; and
one or more buffers [e.g. frame buffer memory, 0070] coupled to the effect engine and the graphics pipeline, wherein the graphics pipeline is operative to perform pipeline operations [Fig. 20; e.g. graphics processing pipeline, 0281] on graphical objects [e.g. polygons, 0069] in a frame [e.g. frame, 0278, 0281],
the effect engine is operative to execute a predefined set of graphics operations [e.g. operations commonly utilized in ray tracing algorithms as well as other graphics related operations, 0072-0073] on a subset of the graphical objects [e.g. casting rays into the 3D model’s geometry, 0072-0074] in the frame, and
the one or more buffers are operative to receive pixels of the frame for display [e.g. the frame buffer receives pixel data of the frame for display, 0278, 0281], the frame including the graphical objects operated on by the graphics pipeline and the subset of the graphical objects operated on by the effect engine [e.g. the graphics processing pipeline performs the stages on the polygons within the frame and the traversal coprocessor performs ray tracing operations on the 3D model’s geometry, 0069, 0072-0074, 0278, 0281], and
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations [e.g. Since ray tracing techniques are even more computationally intensive than rasterization due in part to the large number of rays that need to be traced, the traversal coprocessor 138 is capable of accelerating in hardware certain of the more computationally-intensive aspects of that process, 0074].

the effect engine is operative to be invoked by a fragment shader stage of the graphics pipeline to execute a predefined set of graphics operations on a subset of the graphical objects in the frame, and to output to a subsequent stage of the graphics pipeline, wherein the subsequent stage processes results of the effect engine and the fragment shader stage.
However, Lee teaches
the effect engine [Fig. 4; e.g. rendering unit, 0071-0075] is operative to be invoked by a fragment shader stage [Fig. 4; e.g. First pass consists of determining which fragments that are actually rendered on the screen. The rendering of the fragments includes shading, 0071-0075, 0090] of the graphics pipeline to execute a predefined set of graphics operations [Fig. 4; e.g. rendering such as ray-tracing-based rendering, 0071-0075, 0105] on a subset of the graphical objects in the frame [e.g. rendering is only performed on fragments that are actually rendered on a screen, 0071-0075, 0101-0103], and to output to a subsequent stage of the graphics pipeline [Fig. 6; e.g. results from the ray-tracing-based rendering are sent to the ROP unit to perform depth tests, 0105], wherein the subsequent stage processes results of the effect engine and the fragment shader stage [e.g. the ROP unit processes the results from the first pass and the ray-tracing-based rendering, 0100-0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee’s system with the features of
the effect engine is operative to be invoked by a fragment shader stage of the graphics pipeline to execute a predefined set of graphics operations on a subset of the graphical objects in the frame, and to output to a subsequent stage of the graphics pipeline, wherein the subsequent stage processes results of the effect engine and the fragment shader stage
in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 2, Babich teaches the system of claim 1, wherein the effect engine is invoked to execute the predefined set of graphics operations by a CPU [Fig. 1; e.g. streaming multi-processor, 0072-0074] in the system.

In regards to claim 3, Babich teaches the system of claim 1, wherein the effect engine is further invoked to execute the predefined set of graphics operations by one or more stages [Fig. 20; e.g. a number of stages, 0281] in the graphics pipeline, the stages including a vertex shader stage [Fig. 20; e.g. vertex shading stage, 0281], a tessellation stage [Fig. 20; e.g. primitive assembly stage, 0281], and a geometry shader stage [Fig. 20; e.g. geometry shading stage, 0281].
In regards to claim 4, Babich does not explicitly teach the system of claim 1, wherein the subsequent stage of the graphics pipeline is operative to perform render output processing that includes depth tests.
e.g. results from the ray-tracing-based rendering are sent to the ROP unit to perform depth tests, 0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee’s system with the features of wherein the subsequent stage of the graphics pipeline is operative to perform render output processing that includes depth tests in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 5, Babich teaches the system of claim 1, wherein the predefined set of graphics operations include ray tracing operations [e.g. operations commonly utilized in ray tracing algorithms, 0072-0074].

In regards to claim 6, Babich does not explicitly teach the system of claim 1, wherein the subsequent stage of the graphics pipeline is operative to perform render output processing that includes color blending.
However, Lee teaches the system of claim 1, wherein the subsequent stage of the graphics pipeline is operative to perform render output processing that includes color blending [e.g. The hybrid rendering apparatus 200 generates a final image by merging together the first and second images. Merging two images involves merging the colors of the two images. In other words, the two images colors are blended together, 0120, also see 0047, 0073-0074].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee’s system with the features of wherein the subsequent stage of the graphics pipeline is operative to perform render output processing that includes color blending in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 7, Babich teaches the system of claim 1, wherein output of the graphics pipeline is sent to a first buffer [e.g. the generated pixel data from the 3D graphics pipeline is written to a frame buffer, 0245] and output of the effect engine is sent to a second buffer [Fig. 15; e.g. coprocessor writes results to a shared memory or registers in the multiprocessor, 0243], and wherein the system is operative to composite contents of the first buffer and the second buffer for display [e.g. modifying the generated pixel data with the results of the ray tracing to display an image using the modified pixel values, 0245-0246].

In regards to claim 8, Babich teaches the system of claim 1, wherein the graphics pipeline is operative to perform at least a portion of the pipeline operations concurrently with the effect engine executing the predefined set of graphics operations [e.g. the multiprocessor continues to perform pipeline operations while the coprocessor is performing ray tracing operations, 0178, also see 0062].

In regards to claim 9, Babich teaches a graphics system [Fig. 1; e.g. real time ray interactive tracing graphics system, 0067] comprising: 
an effect engine [Fig. 1; e.g. traversal coprocessor, 0072-0073]; and
a graphics pipeline [Fig. 1; e.g. graphics primitive engine, 0070-0071] operative to perform pipeline operations [Fig. 20; e.g. graphics processing pipeline, 0281] on graphical objects [e.g. polygons, 0069] in a frame [e.g. frame, 0278, 0281], the graphics pipeline including at least a first stage after rasterization [Fig. 20; e.g. fragment shading, 0281] and a second stage subsequent to the first stage [Fig. 20; e.g. raster operations, 0281],
the effect engine to perform a predefined set of graphics operations [e.g. operations commonly utilized in ray tracing algorithms as well as other graphics related operations, 0072-0073, 0083] on a subset of the graphical objects [e.g. casting rays into the 3D model’s geometry, 0072-0074] in the frame, and
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations [e.g. Since ray tracing techniques are even more computationally intensive than rasterization due in part to the large number of rays that need to be traced, the traversal coprocessor 138 is capable of accelerating in hardware certain of the more computationally-intensive aspects of that process, 0074].
Babich does not explicitly teach
the graphics pipeline including at least a first stage after rasterization and a second stage subsequent to the first stage;
wherein the first stage is operative to invoke the effect engine to perform a predefined set of graphics operations on a subset of the graphical objects in the frame,
the second stage is operative to receive and process results of the effect engine and the first stage.
However, Lee teaches
wherein the first stage is operative to invoke the effect engine [Fig. 4; e.g. rendering unit, 0071-0075] to perform a predefined set of graphics operations [Fig. 4; e.g. rendering such as ray-tracing-based rendering, 0071-0075, 0105] on a subset of the graphical objects in the frame [e.g. rendering is only performed on fragments that are actually rendered on a screen, 0071-0075, 0101-0103],
the second stage is operative to receive and process results of the effect engine and the first stage [e.g. the ROP unit receives and processes the results from the ray-tracing-based rendering and the prefetching unit, 0100-0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee’s system with the features of
wherein the first stage is operative to invoke the effect engine to perform a predefined set of graphics operations on a subset of the graphical objects in the frame,
the second stage is operative to receive and process results of the effect engine and the first stage


In regards to claim 10, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 11, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 12, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 13, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 14, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 15, Babich teaches a method [e.g. method, Abstract] performed by a graphical processing unit (GPU) [Fig. 1; e.g. GPU
performing pipeline operations [Fig. 20; e.g. graphics processing pipeline, 0281] on graphical objects [e.g. polygons, 0069] in a frame [e.g. frame, 0278, 0281]; 
invoking an effect engine [Fig. 1; e.g. traversal coprocessor, 0072-0073] in response to an instruction [e.g. CP_OPEN instruction, 0191];
executing, by the effect engine, a predefined set of graphics operations [e.g. operations commonly utilized in ray tracing algorithms as well as other graphics related operations, 0072-0073, 0083] on a subset of the graphical objects [e.g. casting rays into the 3D model’s geometry, 0072-0074] in the frame and generating an output [e.g. The transformed data from the world space into the object space is output by the traversal coprocessor, 0104]; and
performing output processing on the graphical objects including the output of the effect engine for display [e.g. The transformed data is sent to the graphics pipeline, where the graphics primitive engine performs the transformation of the geometry from the object space into the world space as part of rasterization, 0104],
wherein the predefined set of graphics operations has a higher computational complexity than the pipeline operations [e.g. Since ray tracing techniques are even more computationally intensive than rasterization due in part to the large number of rays that need to be traced, the traversal coprocessor 138 is capable of accelerating in hardware certain of the more computationally-intensive aspects of that process, 0074].
Babich does not explicitly teach
invoking an effect engine by a fragment shader stage of a graphics pipeline in response to an instruction;
executing, by the effect engine, a predefined set of graphics operations on a subset of the graphical objects in the frame and generating an output to a subsequent stage of the graphics pipeline;
performing, by the subsequent stage, output processing on the graphical objects including the output of the effect engine and results of the fragment shader stage for display.
However, Lee teaches
invoking an effect engine [Fig. 4; e.g. rendering unit, 0071-0075] by a fragment shader stage of a graphics pipeline [Fig. 4; e.g. First pass consists of determining which fragments that are actually rendered on the screen. The rendering of the fragments includes shading, 0071-0075, 0090] in response to an instruction [Fig. 6; e.g. prefetch command, 0100-0105];
executing, by the effect engine, a predefined set of graphics operations [Fig. 4; e.g. rendering such as ray-tracing-based rendering, 0071-0075, 0105] on a subset of the graphical objects in the frame [e.g. rendering is only performed on fragments that are actually rendered on a screen, 0071-0075, 0101-0103] and generating an output to a subsequent stage of the graphics pipeline [Fig. 6; e.g. the rendering unit outputs the results to a ROP unit, 0100-0105];
performing, by the subsequent stage, output processing on the graphical objects including the output of the effect engine and results of the fragment shader stage e.g. the ROP unit receives and processes the results from the ray-tracing-based rendering and the prefetching unit, 0100-0105].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee’s system with the features of
invoking an effect engine by a fragment shader stage of a graphics pipeline in response to an instruction;
executing, by the effect engine, a predefined set of graphics operations on a subset of the graphical objects in the frame and generating an output to a subsequent stage of the graphics pipeline;
performing, by the subsequent stage, output processing on the graphical objects including the output of the effect engine and results of the fragment shader stage for display
in the same conventional manner as taught by Lee because Lee provides a method for reducing the number of times an external memory is accessed in order to retrieve geometric information needed for ray tracing rendering, thereby reducing power consumption and eliminating a memory bandwidth problem [0078].

In regards to claim 16, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 17, Babich teaches the method of claim 15, wherein the predefined set of graphics operations include one or more of post-processing operations [Fig. 1; e.g. raster operations, 0280, 0290-0291] performed after a fragment shader stage [Fig. e.g. fragment shading stage, 0280, 0289] of the graphics pipeline, the post-processing operations including: ray tracing operations [e.g. ray tracing operations, 0280, 0291], super-resolution operations [e.g. high display resolutions, 0071, 0280, 0291], and anti-aliasing operations [e.g. anti-aliased, 0071, 0280, 0291].

In regards to claim 18, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 19, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 20, the claim recites similar limitations as claim 8.  Therefore, the same rationale as claim 8 is applied.

Conclusion







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612